Citation Nr: 0907703	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1967.  He was wounded during combat and reportedly received 
the Combat Infantryman Badge and Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased the evaluation for 
PTSD from 30 percent to 50 percent, effective August 30, 
2005.  Subsequently, a Decision Review Officer increased the 
PTSD disability evaluation to 70 percent effective July 19, 
2004.

In October 2006, the Veteran requested a Board hearing at the 
RO or video conference hearing.  A hearing was schedule for 
August 3, 2007.  In August 2007, a note by RO personnel 
states that the Veteran's appeal had been withdrawn and that 
a letter was in transit from the RO.  Subsequently, the 
Veteran's representative filed a statement in lieu of VA Form 
646 as well as an informal hearing presentation.  Because the 
purported withdrawal was not in writing by the Veteran or his 
representative, the August 2007 notation did not serve to 
withdraw the appeal.  38 C.F.R. § 20.204 (2008).  Because 
this decision grants the full benefit sought, further action 
is not required to clarify the Veteran's desire for a 
hearing.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms approximating 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Since the Board is granting the claim for service connection 
for PTSD, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Factual Background

Service connection for PTSD was granted in an April 2004 
rating decision.  An initial rating of 30 percent was 
assigned, effective September 29, 2003.

A VA outpatient treatment record dated July 19, 2004 shows 
that the Veteran reported suicidal/homicidal ideation, 
anxiety, depression, insomnia, difficulty coping with 
illness, and inability to control anger.  The Veteran also 
reported that he awoke several times per night to walk around 
his home.  A GAF score of 49 was assigned.

In May 2005, a VA outpatient treatment record noted that the 
Veteran experienced hallucinations of a shadow flash, and 
that he heard screams of a young child, baby and young woman.  
Although the Veteran had suicidal thoughts, his thoughts were 
passive with no plan or intent.  He also complained of 
nightsweats and flashbacks.  A GAF score of 49 was assigned.  

In July 2005, the Veteran reported that he had to stop 
working for his brother because "he keeps me going too 
much."  At the time of treatment, the Veteran's mood was 
anxious and his affect was constricted.  He reported having 
trouble getting to sleep and staying asleep.

The Veteran was provided a VA psychiatric examination in 
September 2005.  He reported being injured in the Vietnam War 
and needing to be hospitalized for one year.  He reported 
that he gets about four hours of sleep a night.  He also 
stated that he had limited social contact.  He also noted 
that he has nightmares two times a week, intrusive thoughts 
daily, and hypervigilance to unexpected noises.  

The Veteran also reported becoming extremely angry at times 
and how he worried that he might hurt someone.  He stated 
that he worked for his brother for the last fifteen years at 
a chemical plant and was able to leave work when "things got 
to him".  He also noted that he is a licensed realtor but 
does not work in this capacity because he found himself 
becoming increasingly irritable with his customers.  The 
Veteran has been married for 38 years.

Upon examination, the Veteran was well dressed and 
appropriately groomed.  He was cooperative during the 
interview and answered the questions in a coherent and 
spontaneous manner.  Speech was clear, coherent and goal 
directed.  The examiner noted that there was a long response 
latency after he was asked a question.  His affect was 
blunted.  There was also evidence of psychomotor retardation 
in speech and movement but no evidence of perceptual or a 
thought disorder.  

The Veteran was diagnosed as having PTSD.  The examiner noted 
that the Veteran was seeking treatment after trying to deal 
with symptoms on his own.  The Veteran reported that his 
symptoms are worsening despite treatment.  The examiner 
opined that the Veteran was experiencing a moderate to severe 
level of impairment in occupational and social functioning.

August 2005 VA treatment records show that the Veteran 
continued to be treated for symptoms of PTSD which included 
nightmares one to three times a week, flashbacks and 
hypervigilance.  

A November 2005 treatment record notes that hallucinations 
were increasing and paranoid delusions were reported.  He 
also reported passive suicidal and homicidal ideation but 
with no plan or intent.  During VA treatment in March 2006, 
the Veteran reported that he was not doing well and needed 
help talking "this stuff out."  

In May 2006, the Veteran again reported that he was not doing 
well.  In July 2006, the Veteran complained of insomnia and 
an anxious and irritable mood.  In November 2006, the Veteran 
complained of anxiety but noted that he had no change in his 
emotional stability since October 2006.  In December 2006, 
the Veteran reported being able to sleep for five hours and 
that he noticed an improvement in his ability to tolerate 
stress and other people.

In December 2005, the Veteran's employer submitted a letter 
stating that there have been many instances where the Veteran 
would leave his job and not return for days.  The letter 
stated that the company was able to work around these issues 
because the company was a family based business and the 
Veteran was the owner's brother.  

In November 2006, the Veteran was afforded another VA 
psychiatric examination.  He reported being able to sleep for 
five hours with medication.  He also reported nightmares two 
to three times per week about Vietnam.  He saw movement in 
his side vision and at night, sometimes hearing a child 
screaming.  He also had intrusive thoughts daily and 
hypervigilance in crowds.  He noted difficulty with anger 
control.  

The Veteran also stated that he slept with a gun.  He had 
been married for 38 years but noted that his wife was an 
"absolute saint" and if it were not for her, he would not 
be here today.  He reported a history of alcohol abuse and 
frequent fights.  He was never arrested because he worked for 
the fire department, and they would "cover" for him.  

He had worked for his brother at a chemical plant until May 
2006.  The Veteran stated that his brother just made up a job 
for him so he could come and go as he pleased.  He noted that 
he stopped working due to physical limitation and 
irritability.

Upon examination, the Veteran was alert, oriented to personal 
information and place.  Temporal orientation was normal and 
he provided an accurate history.  His affect was blunted.  
During the interview, he did not demonstrate intentional 
difficulties or distractibility.  Spontaneous speech was 
fluent, grammatical, and free of paraphasia.  Immediate, 
recent, and remote memories were within normal limits.  

The Veteran reported dysphoria, but no other symptoms of 
depression.  He denied suicidal or homicidal ideation or 
plans.  There was no evidence of disorder in thought process 
or content.  He was diagnosed with chronic, moderate to 
severe PTSD and assigned a GAF score of 45.  

The examiner opined that his current presentation was highly 
consistent with that seen during the past two VA 
examinations.  The symptoms were slightly worse than during 
the first VA examination in April 2004.  The examiner stated 
that the Veteran had a severe degree of impairment in social 
functioning and a moderate to severe degree of impairment in 
occupational functioning.  His overall level of disability 
was severe.  

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2008).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.  The criteria for a 70 percent rating are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  Id.

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Analysis

Since July 2004, the Veteran has had GAF scores range from 45 
to 49.  These are indicative of serious occupational and 
social impairment with an inability to work or maintain 
friendships.  The November 2006 VA examiner opined that the 
Veteran's current psychiatric presentation resulted in severe 
impairment in social functioning and moderate to severe 
degree of impairment in occupational functioning.

The evidence shows that the Veteran stopped working in May 
2006; but that even before that date he had to frequently 
leave work due to irritability, and that his employment was 
marginal and sheltered.  The December 2005 letter from the 
Veteran's brother's company stated that there have been many 
instances where the Veteran would leave his job and not 
return for days or even months.  The letter stated that the 
company was able to "work around these issues" because the 
company was a family based business and the Veteran was the 
owner's brother.  Although the Veteran was able to work for 
his brother until May 2006, in reality the Veteran did not 
work consistently and had total occupational impairment.

Mental health professionals, as shown by the GAF scores, have 
assessed the Veteran's PTSD as causing symptoms that would 
approximate total occupational and social impairment.  While 
the Veteran has been able to maintain a relationship with his 
wife, the evidence shows that his symptoms more closely 
approximate total occupational and social impairment than the 
criteria for a 70 percent rating.  As such, the evidence is 
in favor of the grant of a 100 percent rating.  A 100 percent 
rating is, therefore, granted.  38 C.F.R. §§ 4.7, 4.21 
(2008).


ORDER

Entitlement to a 100 percent rating for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


